DETAILED ACTION
This is the first office action on the merits in response to the above identified patent application filed on 6/28/2019.  Claims 1-21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I-C and Species II-A in the reply filed on 5/10/2021 is acknowledged. The traversal is moot in view examiners amendment included in this action and subsequent withdrawal of the restriction requirements as detailed below.
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 3/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/19/2021 is fully withdrawn.  Claim 9, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Pilgim on 5/25/2021.
The application has been amended as follows: 
In the Claims:

1. A thermal management system configured to regulate a temperature of a process fluid via thermal exchange between the process fluid and a thermal management fluid during operative use of the thermal management system, the thermal management system comprising:
a heat exchanger that at least partially defines a heat transfer region configured such that the thermal exchange between the process fluid and the thermal management fluid occurs within the heat transfer region during operative use of the thermal management system;
a housing that selectively and operatively receives the heat exchanger;
a process fluid conduit configured to convey a process fluid flow of the process fluid through the heat transfer region during operative use of the thermal management system, wherein the process fluid conduit includes a heat transfer portion that extends within the heat transfer region; and
an actuator assembly configured to selectively position the heat exchanger relative to the housing, wherein the actuator assembly is configured to selectively assume a position among a plurality of positions that include a stowed position, in which the heat exchanger is at least 
wherein the actuator assembly includes a shape memory alloy (SMA) actuator configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation, wherein the SMA actuator is configured to be in contact with the process fluid during operative use of the thermal management system, wherein, during operative use of the thermal management system, the conformation of the SMA actuator is based, at least in part, on the temperature of the process fluid that is in contact with the SMA actuator, and wherein the actuator assembly transitions from the stowed position to the deployed position responsive to the SMA actuator transitioning from the first conformation to the second conformation, and wherein the actuator assembly transitions from the deployed position to the stowed position responsive to the SMA actuator transitioning from the second conformation to the first conformation; and
wherein the thermal management system is configured such that, when the actuator assembly is in the deployed position during operative use of the thermal management system, the heat transfer region extends within a thermal management fluid flow of the thermal management fluid such that the heat transfer portion is in thermal contact with each of the process fluid flow and the thermal management fluid flow and such that the process fluid flow flows in heat exchange relation with the thermal management fluid flow; and wherein the thermal management system is configured to bring the process fluid into thermal communication with the thermal management fluid within the heat transfer region to one or more of:
(i) decrease the temperature of the process fluid during operative use of the thermal management system, and the thermal management system is configured such that the actuator assembly automatically transitions from the stowed position toward the deployed position when the temperature of the process fluid rises above a predetermined lower threshold temperature during operative use of the thermal management system; and
(ii) increase the temperature of the process fluid during operative use of the thermal management system, and the thermal management system is configured such that the actuator assembly automatically transitions from the stowed position toward the deployed position when the temperature of the process fluid falls below a predetermined upper threshold temperature during operative use of the thermal management system.

Claims 3-5 are Canceled. 
6. The thermal management system of claim [[4]] 1, wherein the SMA actuator is at least substantially formed of an SMA material that includes one or more of a binary alloy; a nickel- titanium alloy; a binary nickel-titanium alloy; a ternary alloy; a ternary alloy that includes nickel and titanium; a ternary nickel-titanium-palladium alloy; a ternary manganese-nickel-cobalt alloy; a quaternary alloy; a quaternary alloy that includes nickel and titanium; or an alloy that includes at least one of nickel, titanium, palladium, manganese, hafnium, copper, iron, silver, cobalt, 
7. The thermal management system of claim [[4]] 1, wherein the process fluid conduit includes the SMA actuator, and wherein the process fluid conduit is configured such that the process fluid flows through the SMA actuator from an upstream end of the SMA actuator to a downstream end of the SMA actuator during operative use of the thermal management system.
8. The thermal management system of claim [[4]] 1, wherein the SMA actuator includes an SMA torque tube that has a longitudinal axis; wherein the SMA torque tube is configured to twist about the longitudinal axis as the SMA actuator transitions between the first conformation and the second conformation; and wherein the SMA torque tube twisting about the longitudinal axis operates to transition the actuator assembly between the stowed position and the deployed position.
9. The thermal management system of claim [[4]] 1, wherein the process fluid conduit further includes a supply conduit and a return conduit; wherein each of the supply conduit and the return conduit is operatively coupled to the heat exchanger and fluidly coupled to the heat transfer portion; wherein the process fluid conduit is configured such that the process fluid flow flows through the supply conduit prior to flowing through the heat transfer portion and such that the process fluid flow flows through the return conduit subsequent to flowing through the heat transfer portion during operative use of the thermal management system; wherein one of the supply conduit [[and]] or the return conduit includes the SMA actuator; and wherein the other of the supply conduit [[and]] or the return conduit includes a flexible tube configured to passively deform as the actuator assembly transitions between the stowed position and the deployed position.

Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

The title is amended as follows:
-- Thermal Management System using Shape Memory Alloy Actuator --

Allowable Subject Matter
Claims 1-2 and 6-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a heat exchanger of a thermal management system which is actuated by a shape memory alloy actuator that is in contact with the process fluid that is used in the heat exchanger. Wherein the shape memory alloy actuates based on a temperature of the process fluid to transition the heat exchanger between stowed and deployed positions.
The prior art of record includes Diaz et al. (US 9,903,274) which discloses that fins of a heat exchanger can be actuated by a shape memory alloy wire actuator to extend and withdraw into a nacelle housing (see Figures 9 and 11). Diaz does not disclose the shape memory actuator being in contact with a process fluid to actuate the shape memory alloy based on the process fluids temperature. Other prior art of record teaches extending heat exchangers into bypass flow Mylemans (US 8,601,792) and Tajiri et al. (US 11,008,943). In addition prior art Raimarekers et al. (US 2012/0168115) teaches that shape memory alloy actuators can be used to actuate a flat which opens and closes to allow air into a heat exchanger. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741